                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 19-10231-CBM (KK)                                 Date: December 20, 2019
    Title: Marcus R. Ellington, Sr. v. Secretary of the Dep’t of Corrections and Rehabilitation



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                             Not Reported
                  Deputy Clerk                                          Court Reporter


       Attorney(s) Present for Petitioner(s):               Attorney(s) Present for Respondent(s):
                  None Present                                           None Present

Proceedings:         Order to Show Cause Why this Action Should Not Be Summarily Dismissed
                     for Failure to State a Cognizable Habeas Claim


                                                 I.
                                           INTRODUCTION

        On November 12, 2019, Petitioner Marcus R. Ellington (“Petitioner”), an inmate at
California State Prison – Los Angeles County in Lancaster, California, constructively filed1 a pro se
Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. See Dkt. 1, Pet.
Petitioner appears to be challenging a January 6, 2019 prison disciplinary decision removing him
from the prison’s Kosher Diet Program. As discussed below, the Court orders Petitioner to show
cause why his Petition should not be summarily dismissed for failure to state a cognizable habeas
claim.

                                                     II.
                                                BACKGROUND

        On October 1, 2017, after a jury trial in Los Angeles County Superior Court, Petitioner was
convicted of “criminal threat; sexual battery; weapon possession.” Dkt. 1 at 2. On April 20, 2018,
Petitioner was sentenced to “55 years to life.” Id.


1
        Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk jlo
        On November 12, 2019, Petitioner filed the instant Petition pursuant to 28 U.S.C. § 2254
challenging a January 6, 2019 prison disciplinary decision removing him from the prison’s Kosher
Diet Program. Dkt. 1. Petitioner argues his First Amendment right to freely practice his religion
was violated when he was removed from the Kosher Diet Program. Id. at 6. Petitioner seeks
injunctive, declaratory, and monetary relief. Id. at 7.

                                               III.
                                           DISCUSSION

A.         Applicable Law

         A district court “shall entertain an application for a writ of habeas corpus in behalf of a
person in custody pursuant to the judgment of a State court only on the ground that he is in custody
in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); see
also Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S. Ct. 475, 116 L. Ed. 2d 385 (1991). “Suits
challenging the validity of the prisoner’s continued incarceration lie within ‘the heart of habeas
corpus,’ whereas ‘a § 1983 action is a proper remedy for a state prisoner who is making a
constitutional challenge to the conditions of his prison life, but not to the fact or length of his
custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir. 2003) (quoting Preiser v. Rodriguez, 411
U.S. 475, 484, 93 S. Ct. 1827, 1833, 36 L. Ed. 2d 439 (1973)). “[A] prisoner may seek a writ of
habeas corpus under 28 U.S.C. § 2241 for ‘expungement of a disciplinary finding from his record if
expungement is likely to accelerate the prisoner’s eligibility for parole.’” Id. at 858 (emphasis added)
(quoting Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir. 1989)).

B.         Analysis

         Here, Petitioner fails to raise a cognizable habeas claim because he does not allege he is in
custody in violation of the Constitution or laws or treaties of the United States. Rather, Petitioner
challenges a prison disciplinary decision removing him from the Kosher Diet Program. Hence,
because Petitioner’s claim in this action has no effect on the fact or length of his custody, his claim
is properly construed as challenging the conditions of confinement and is cognizable, if at all, in a
civil rights action.2 See Saunders v. Gutierrez, No. CV 11-6371-SJO (JEM), 2011 WL 5933292, at *2
(C.D. Cal. Oct. 17, 2011), report and recommendation adopted, 2011 WL 5933193 (C.D. Cal. Nov.
25, 2011). This action, therefore, appears subject to summary dismissal for failure to raise a
cognizable habeas claim.


2
          The Court declines to construe the Petition as a civil rights complaint. See Zavala v.
Copenhaver, No. 1:14-CV-01203-BAM-HC, 2014 WL 4249627, at *3 (E.D. Cal. Aug. 27, 2014)
(noting “it is appropriate to dismiss the petition without prejudice so that Petitioner himself may
determine whether or not he wishes to raise his present claims through a properly submitted civil
rights complaint”). In the event Petitioner intended to file a civil rights complaint pursuant to 28
U.S.C. § 1983, he must file such a complaint in a new action. The Court notes, however, it appears
Petitioner has been found to have accumulated “three strikes” under 28 U.S.C. § 1915(g) and will be
required to show he is entitled to proceed under the “imminent danger” exception if he seeks to file
a civil rights complaint in forma pauperis. See Marcus R. Ellington v. Mens Central Jail, et al.,
CV17-7819-CBM (KK), Dkt. 18.

    Page 2 of 3                     CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk jlo
                                                IV.
                                              ORDER

        Thus, the Court ORDERS Petitioner to respond within twenty-one (21) days of the date
of this Order by electing one of the following options:

    1. File a written response explaining why Petitioner’s claims are cognizable on habeas review.
       If Petitioner contends his claims are cognizable on habeas review, Petitioner must explain
       and attach any supporting documents. In addition, the Court warns Petitioner that habeas
       petitioners generally may file only one habeas petition challenging their conviction or
       sentence. See 28 U.S.C. § 2244(b)(1); Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct.
       793, 166 L. Ed. 2d 628 (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)
       (“When the AEDPA is in play, the district court may not, in the absence of proper
       authorization from the court of appeals, consider a second or successive habeas application.”
       (citation omitted)); 28 U.S.C. § 2244(b)(2).

    2. Alternatively, Petitioner may voluntarily dismiss this action without prejudice. Petitioner
       may request a voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure
       41(a). The Clerk of Court has attached A Notice of Dismissal form. The Court warns
       Petitioner that any dismissed claims may be later subject to the statute of limitations, because
       “[a] 1-year period of limitation shall apply to an application for a writ of habeas corpus by a
       person in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1).

         If Petitioner fails to respond within twenty-one (21) days of the date of this Order, the
Court will dismiss this action with prejudice for failure to state a cognizable habeas claim and/or
failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.




 Page 3 of 3                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk jlo
